Rost, J.
This case rests upon the same principle as that just determined, Lepretre et al. v. General Council and the Three Municipalities, No. 2891 of the *23docket of this Court. The case of Williams & Savage v. Narcisse LeBlanc, 5 Annual, 125, upon which the plaintiffs rely, occurred in the Parish of Lafourche ' * j. a *'■' Interior, where the Act of 1829, concerning roads and levees, was at that time in force. That Act was repealed in 1833, for all the parishes bordering on the Mississippi River, and in those parishes there is no law under which a party can be held liable for labor and materials furnished in stopping a crevasse upon his land, unless the crevasse occurred through his fault or neglect. Acts of 1838, p. 91. The judgment in favor of the defendants must be affirmed.
Judgment affirmed with costs.